 

Assumption Agreement


ASSUMPTION AGREEMENT (this “Agreement”), dated as of December 31, 2010, among
Vinyl Products, Inc., a Nevada corporation (“VPI”), and Garabed Khatchoyan and
Gordon Knott (together, the “VFC Buyers”).


WHEREAS, VPI and Brackin O’Connor LLC (the “Company”) are parties to that
certain Equity Exchange Agreement, dated December 31, 2010 (the “Equity Exchange
Agreement”); and


WHEREAS, pursuant to that certain Stock Purchase Agreement, dated December 31,
2010, among VPI and the VFC Buyers, the VFC Buyers have agreed to assume certain
liabilities of VPI;


NOW, THEREFORE, in consideration of the foregoing and the agreements herein
contained, VPI and the VFC Buyers agree as follows:


1.  The VFC Buyers, jointly and severally, assume and agree to pay, perform and
discharge promptly and fully when due any and all of the liabilities of VPI
arising from or relating to periods prior to the date hereof, other than
liabilities of the Company (the “Assumed Liabilities”). Notwithstanding the
foregoing sentence, all filings with the Securities and Exchange Commission
after December 31, 2010 (“Post-Closing Filings”), and any audits that may be
required in connection with such Post-Closing Filings, shall be the financial
responsibility of VPI, and all expenses associated with Post-Closing Filings and
any audits related thereto shall be excluded from the definition of Assumed
Liabilities.  Post-Closing Filings shall include (i) ongoing periodic reports,
proxy statements and current reports in the regular course, and (ii) all filings
that may be required in connection with the Equity Exchange Agreement and the
related transactions.
 
2.    The VFC Buyers, jointly and severally, agree to indemnify and hold
harmless VPI and its officers, directors, stockholders, employees and agents
against any and all losses, liabilities, damages, and expenses whatsoever (which
shall include for all purposes, but not be limited to, reasonable counsel fees
and any and all expenses whatsoever incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation) as and when incurred arising out of, based upon, or in connection
with (i) any breach of any representation, warranty, covenant, or agreement of
VPI contained in the Equity Exchange Agreement or (ii) any Assumed
Liability.   The indemnification obligations under this Agreement shall
terminate as of December 31, 2011, and shall be capped at $75,000 in the
aggregate.

 
1

--------------------------------------------------------------------------------

 
 

3.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  It shall be governed by and construed in accordance with
the laws of the State of Nevada, without giving effect to conflict of laws.  Any
action, suit, or proceeding arising out of, based on, or in connection with this
Agreement or the transactions contemplated hereby may be brought in Orange
County, California and each party covenants and agrees not to assert, by way of
motion, as a defense, or otherwise, in any such action, suit, or proceeding, any
claim that it or he is not subject personally to the jurisdiction of such court,
that its or his property is exempt or immune from attachment or execution, that
the action, suit, or proceeding is brought in an inconvenient forum, that the
venue of the action, suit, or proceeding is improper, or that this Agreement or
the subject matter hereof may not be enforced in or by such court.


      IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first written above.
 
Vinyl Products, Inc.
     
 
 
By:
     
Garabed Khatchoyan
     
 
     
Gordon Knott
     
 
 

 
 
2

--------------------------------------------------------------------------------

 